J. S16035/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                          Appellee         :
                                           :
                  v.                       :
                                           :
CHRISTOPHER DODD,                          :
                                           :
                          Appellant        :     No. 1183 EDA 2015

           Appeal from the Judgment of Sentence March 2, 2015
           In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0013193-2013

BEFORE: OTT, J., DUBOW, J., and JENKINS, J.

MEMORANDUM BY DUBOW, J.:                            FILED MARCH 03, 2016

      Appellant, Christopher Dodd, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas following his

guilty plea to robbery.    See 18 P.S. § 3701(a)(1)(ii).   Appellant’s counsel

filed a Petition to Withdraw as Counsel and brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978
A.2d 349 (Pa. 2009).      We affirm the judgment of sentence and grant the

petition to withdraw.

      The relevant factual and procedural history is as follows. On October

22, 2012, Appellant robbed a man at leaving an ATM of $104 at knifepoint.

On March 2, 2015, Appellant entered into a negotiated guilty plea to the

charge of robbery. The trial court sentenced Appellant to the agreed-upon

sentence of three to six years’ incarceration.
J. S16035/16


        During the guilty plea hearing, the trial court colloquied Appellant to

ensure that he was knowingly, intelligently, and voluntarily pleading guilty.

The trial court also ensured that Appellant understood that he was waiving

his right to a trial. Appellant did not seek to withdraw his guilty plea at the

hearing, nor did Appellant file a post-sentence motion to withdraw his guilty

plea.

        On March 31, 2015, although Appellant was represented by court-

appointed counsel, he filed a pro se notice of appeal.1 On May 1, 2015, the

trial court ordered Appellant to submit a Pa.R.A.P. 1925(b) statement. On

May 4, 2015, the trial court granted Appellant’s trial counsel’s motion to

withdraw as counsel. The trial court appointed Appellant new counsel, and

on August 19, 2015, Appellant’s counsel filed a timely statement indicating

she intended to file an Anders brief in lieu of a Rule 1925(b) statement

pursuant to Pa.R.A.P. 1925(c)(4), asserting that there were no meritorious

issues to raise on appeal. On November 18, 2015, counsel filed a brief and

an application to withdraw as counsel pursuant to Anders, and Santiago,

supra.

        In her Anders brief, counsel raises one issue: are there any non-

frivolous issues preserved for appeal? Anders Brief at 3.

1
   There is no notation on the trial court docket that the court forwarded
Appellant’s pro se notice of appeal to counsel as required by Pa.R.Crim.P.
576(A)(4). However, it is apparent from the subsequent procedural history
that Appellant’s trial and appellate counsel were aware that Appellant had
filed the notice of appeal.



                                      -2-
J. S16035/16


      Before we address the merits of this appeal, we must determine

whether counsel has followed the procedures for filing a brief and petition to

withdraw pursuant to Anders and its progeny.              Commonwealth v.

Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (en banc).            Counsel who

wishes to withdraw must file a petition to withdraw explaining that he or she

made a conscientious examination of the record and determined that an

appeal would be frivolous. Commonwealth v. Wright, 846 A.2d 730, 736

(Pa. Super. 2004). Also, counsel must provide a copy of the Anders brief to

the appellant and inform him of his right to proceed pro se, retain different

counsel, or assert issues not included in the Anders brief.2 In the instant

matter, counsel complied with these procedural requirements.

      Next, we consider counsel’s brief, which must comport with the

following:

             [T]he Anders brief that accompanies court-appointed
         counsel’s petition to withdraw … must: (1) provide a
         summary of the procedural history and facts, with citations
         to the record; (2) refer to anything in the record that
         counsel believes arguably supports the appeal; (3) set
         forth counsel’s conclusion that the appeal is frivolous; and
         (4) state counsel’s reasons for concluding that the appeal
         is frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.


2
  Appellant has filed neither a pro se brief nor retained alternate counsel for
this appeal. Thus, the Anders brief filed by counsel remains the only filing
offered on Appellant’s behalf.



                                     -3-
J. S16035/16


      In her Anders brief Appellant’s counsel aptly notes that when a

defendant enters a guilty plea, he gives up his right to appeal on the basis of

any trial errors. This Court’s review of the record indicates that Appellant

knowingly entered his guilty plea.          Appellant did not object to the

voluntariness of his plea during the plea colloquy or file a motion to

withdraw his guilty plea within ten days of sentencing.     See Pa.R.Crim.P.

720(A)(1), (B)(1)(a)(i).   Accordingly, Appellant waived the opportunity to

challenge entry of the plea. Commonwealth v. Lincoln, 72 A.3d 606, 609-

10 (Pa. Super. 2013).

      When a defense attorney files an Anders brief, the appellate court

must conduct an independent review of the record to determine whether

there any meritorious issues counsel could have been raised.              See

Santiago, 978 A.2d at 355 n.5. We have reviewed the record and conclude

there are none. For the aforementioned reasons, we grant counsel’s petition

to withdraw and affirm the judgment of sentence.

      Judgment of sentence affirmed.          Counsel’s petition to withdraw

granted. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/3/2016




                                      -4-